Title: To George Washington from Patrick Henry, 16 October 1795
From: Henry, Patrick
To: Washington, George


          
            Long-Island Campbell County [Va.]Octor 16th 1795
            Honoured Sir,
          
          Your Favor of the 9th Instant is this Moment delivered to me at this place by an Express from Richmond. The Contents of it make a deep Impression on my Mind. To disobey the Call of my Country into Service when her venerable Chief makes a Demand of it, must be a Crime, unless the most substantial Reasons justify declining it. And I must trust to your Candour & Goodness to excuse me for not accepting the Appointment you are pleased to offer me, & to judge of my Reasons for doing so.
          My domestic Situation pleads strongly against a Removal to philadelphia, having no less than eight Children by my present Marriage, while Mrs Henrys Condition forbids her approach to the small pox, which neither herself nor any of our Children or Servants ever had. To this may be added Loss of Crops & consequent Derangement of my Finances. But what is of more decisive Weight with me, I believe my Health & Strength are unequal to the Dutys of that Station you are pleased to offer me.
          This Detail composed so much of particulars uninteresting to the public, I am embolden’d to lay before you from the friendly & unreserved Sentiments you have been pleased to express towards me. permit to add, that having devoted many years of the prime of my Life to the public Service & thereby injured my Circumstances I have been obliged, in order to retrieve them, to resume my former profession, & go to the Bar, & this, at a Time of Life, too advanced to support the Fatigues of it. By this my Health has suffered.
          When these Things are considered, may I hope for your favorable Judgement on the Motives by which I am actuated? Believe me Sir I have bid adieu to federal & Antifederal ever since the Adoption of the present Goverment; & in the Circle of my Friends have often expressed my Fears of Disunion amongst the States from Collision of Interest; but especially from the banefull Effects of Faction—In that Case the most I can say is, that if my Country is destined in my Day to encounter the Horrors of Anarchy, every power of Mind & Body which I possess will be exerted in support of the Goverment under which I live & which has been fairly sanctioned by my Country men. I should

be unworthy the Character of a Republican or an honest man if I withheld my best & most zealous Efforts, because I opposed the Constitution in its unaltered Form—And I do cordially execrate a contrary Sentiment.
          It is with Regret that I understand some Occurrences of late have given you Uneasiness. I did hope & pray that it might be your Lot to feel as little of that, as the most favour’d condition of Humanity can experience. And if it eventually comes to pass, that Evil, instead of Good, grows out of the Measures you may adopt, I confide that our Country will not so far depart from its Character as to Judge from the Events, but give full Credit to the Motives, & decide from them alone.
          Forgive Sir these Effusions, & permit me to add to them only one more, which is an ardent Wish that the best Rewards which are due to a well spent & long Life may be yours. With the most sincere Regard & the highest Esteem I ever am honoured & dear sir your much oblige & very humble Servant
          
            P. Henry
          
        